DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 8/11/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinskelle(US 8,856,869) in view of Branson et al(US 2005/0114778).
Claim 1: Brinskelle disclose a processor coupled to a memory containing instructions executable by the processor  in (col.5,lines 40-51). Brinskelle disclose monitor user interaction with a user interface of a computing device displaying content in (col.15,lines 61-67;col.29,lines 50-57; col.32,lines 12-20). Brinskelle disclose detect a hover event corresponding to user input with the user interface, the user 
Claim 2: Brinskelle disclose outputting the information comprises displaying one the user interface, a pop-up icon providing information associated with the information resource in (col.40,lines 36-38).
Claim 3: Brinskelle disclose information associated with the information resource comprises a safety assessment of the information resource in (col.40,lines 28-35,39-55).
Claim 4: Brinskelle disclose safety assessment of the information resource comprises an indication of whether the information resource is safe or potentially harmful if selected and viewed from a security standpoint in(col.40,lines 1-20).
Claim 5: Brinskelle disclose information associated with the information resource further comprises a recommended action that the user take based on the safety assessment in (col.40,lines 5-17).
Claim 6: Brinskelle disclose safety assessment comprises an indication whether the information resource contains viruses or other malware in (col.48,lines 46-50).
Claim 7: Brinskelle disclose safety assessment comprises an indication whether a claimed provenance or authorship of the information resource appears to be valid in (col.45,lines 39-59).

Claim 9: Brinskelle disclose information associated with the information resource comprises a listing of contents of a multipart information resource in (col.45,lines 41-53).
Claim 10: Brinskelle disclose multipart information resource is a file archive in (col.46,lines 38-39).
Claim 11: Brinskelle disclose information associated with the information resource informs the user of whether the information resource comprises adult-oriented material in (col.21,lines 35-45;col.39, lines 44-60).
Claim 12: Brinskelle disclose visual representation is a link and the information associated with the information resource indicates whether the link redirects to a different link in (col.40,lines 1-18).
Claim 13: Brinskelle disclose information associated with the information resource informs the user of whether the information resource comprises material distributed without legal permission in (col.41,lines 3-24).
Claim 14: Brinskelle disclose information informs the user of whether the information resource comprises copyright violations in (col.50,lines 5-13).
Claim 15: Brinskelle disclose information associated with the information resource informs the user of whether the information resource comprises sensitive information that the use should not view, wherein the sensitive information comprises at least one of health care information and national security information in (col.66,lines 47-65). 
Claim 16: Brinskelle disclose the information associated with the information resource informs the user of whether the information resource is forbidden by a policy of the user’s employer in (col.66,lines 55-65;col.69,lines 9-21).

Claim 18: Brinskelle disclose visual representation is an email address, and the information associated with the information resource comprises one or more aspects of a reputation of the email address in (col.40,lines 28-55).
Claim 19: Brinskelle disclose visual representation of the information resource is a link associated with a domain in (col.42,lines 4-13).  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HOSUK SONG/              Primary Examiner, Art Unit 2435